  Case 2:19-mj-00309-DEM Document 1 Filed 06/03/19 Page 1 of 2 PageID# 1
                                                                      FILED
                                                             I
                  IN THE UNITED STATES DISTRICT COURT' |
                                                             ! JUN - 3 2019
                 FOR THE EASTERN DISTRICT OF VIRGINIA


                             NORFOLK DIVISION           i    CLEHK.

UNITED STATES OF AMERICA


      V.                                 Case No.
                                         Court Date: July 2^ 2019
CHRISTIAN A. GONZALEZ


                           CRIMINAL INFORMATION


                  (Misdemeanor)-Violation No. 8044802

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about April 26, 2019, at Naval Station Norfolk,

Virginia, on lands acquired for the use of the United States and

within the special maritime and territorial jurisdiction thereof, in

the Eastern District of Virginia, the defendant, CHRISTIAN A.

GONZALEZ, did knowingly drive a motor vehicle while his driver's

license, learner's permit, or privilege to drive a motor vehicle was

suspended or revoked.

     (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Section 46.2-301.)


                                   Respectfully submitted,

                                   G. Zachary Terwilliger
                                   United States Attorney




                             By:         y-     a
                                    James T. Cole
                                   'Special Assistant U.S. Attorney
                                   Office of the U.S. Attorney
                                   101 West Main Street, Suite 8000
                                   Norfolk, VA 23510
                                   Ph: (757) 441-6712
                                   Fax:(757) 441-3205
                                   James.Cole0usdoj.qov
  Case 2:19-mj-00309-DEM Document 1 Filed 06/03/19 Page 2 of 2 PageID# 2


                         CERTIFICATE OF MAILING


      I hereby certify that on the date indicated below, I caused a
true and correct copy of the foregoing Criminal Information to be
mailed, postage prepaid, to the defendant in the above-styled case.




                                         X       Cl
                                  Tames T. Cole
                                 'Special Assistant U.S. Attorney
                                  Office of the U.S. Attorney
                                  101 West Main Street, Suite 8000
                                  Norfolk, VA 23510
                                  Ph: (757) 441-6712
                                  Fax:(757) 441-3205
                                  James.Cole@usdoj.qov




                                 i0              90h
                                  Date       ^
